El Juez Asociado Señor Alduey,
emitió la opinión del tribunal.
El apelante notificó por escrito al secretario de la Corte de Distrito de San Juan qne apelaba de la sentencia dictada contra él, pero dejó de notificar su apelación al fiscal del distrito, por lo qne se nos pide que desestimemos este re-curso.
A esa moción se opuso el apelante alegando qne si bien es cierto qne el fiscal no fue notificado de la apelación, está impedido de solicitar la desestimación de acuerdo con los *754casos de El Pueblo v. Varela, 41 D.P.R. 889, y de El Pueblo v. Mercado, 45 D.P.R. 750. Estos casos no son de aplicación al presente porqne en nno de ellos el fiscal- tenía conocimiento efectivo y escrito de la apelación, pnes firmó una estipulación con el abogado del apelante para someter la transcripción de la evidencia para su aprobación, renunciando así cualquier defecto formal de la falta de notificación: y en el segundo existió una notificación escrita de la apelación, que fue recibida por el fiscal. El caso presente no es igual ni análogo a los citados pues la manifestación que hizo el ape-lante al dictarse sentencia contra él de que deseaba apelar la misma y que se le fijara una fianza para estar en libertad no equivale a una notificación de la apelación porque entonces no estaba interpuesta, lo que se hizo después notificándola por escrito al secretario; ni el hecho de que el taquígrafo notificara su transcripción de la evidencia entregando copia de ella al fiscal y que luego fuera aprobada por la corte en sesión pública implica notificación alguna de apelación al fiscal.

Por lo expuesto se declara com lugar la moción del fiscal y se desestima la presente apelación.

El Juez Asociado Sr. Hutchison disintió.*